          Case 1:20-cv-00056-SI     Document 19      Filed 02/18/21   Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON

SARAH J. HORNER,                              Case No. 1:20-cv-00056 SI

    Plaintiff,
                                              ORDER AWARDING ATTORNEY FEES
  vs.                                         PURSUANT TO THE EQUAL ACCESS TO
                                              JUSTICE ACT
COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$6,441.18 be awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible

under the Federal Treasury Offset Program, Defendant shall make the check payable to

Plaintiff’s attorney, John E. Haapala, Jr. Defendant shall mail the check to Plaintiff’s

attorney at: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

        There are no other costs or expenses to be paid herein.



Dated this ___    February
           18 of ___________, 2021.

                                          _______________________________
                                           /s/ Michael H. Simon
                                          United States Judge/Magistrate

Prepared by:
John E. Haapala
Attorney for Plaintiff



ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO
JUSTICE ACT
